Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claim 1-17  are pending and are  under consideration in the instant office action.
 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/09/2021  complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.  See attached copy of the PTO-1449.

Priority
	 This application is a continuation of U.S. Patent Application No. 16/927,224 filed July 13, 2020, which is a continuation of U.S. Patent Application No. 16/736,936 filed January 8, 2020, which is a continuation of U.S. Patent Application No. 16/574,415 filed September 18, 2019, which is a continuation of U.S. Patent Application No. 16/391,128 filed April 22, 2019 (now U.S. Patent No. 10,668,042), which claims priority to U.S. Provisional Application No. 62/735,670 filed on September 24, 2018, U.S. Provisional Application No. 62/735,680 filed on September 24, 2018, U.S. Provisional Application No. 62/758,387 filed on November 9, 2018, U.S. Provisional Application No. 62/813,888 filed on March 5, 2019, and U.S. Provisional Application No. 62/818,514 filed on March 14, 2019. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2007/0185198 A1).
Instant claims are drawn to a  method of reducing an incidence of stroke in a subject with triglyceride levels of greater than 150 mg/dl, said method comprising administering to said subject an effective amount of icosapent ethyl, wherein the subject experiences atrial fibrillation and/or flutter instead of an incidence of stroke..
Yokoyama et al. disclose a composition and method for preventing onset and/or recurrence of stroke in a patient, wherein the composition contains ethyl icosapentate (or ethyl eicosapentaenoate) as its effective component, the patient has been treated with HMG-CoA RI, and the ethyl icosapentate is administered orally to the patient at a dose of 0.3 g/day to 6.0 g/day (Title, Abstract, [0002], [0011], claims 1-10). Yokoyama et al. disclose that the ethyl ester of EPA or EPA-E has an effect of preventing onset and/or recurrence of stroke, and in particular, preventing recurrence of stroke in a patient who is beyond six months after the onset of stroke ([0012], [0016] — [0017], [0019]-[0023], and FIGS. 1 and 2). An embodiment includes a composition which contains EPA-E as its effective component and is continuously administered to a normal individual or a patient with history of stroke for at least 3 years, in combination with HMG-CoA RI (3-hydroxy-3-methylglutaryl coenzyme A reductase inhibitor) ([0024], [0028]-[0030]). Examples of HMG-CoA RI include statins such as pravastatin,

Application/Control Number: 16/696,627 Page 9 Art Unit: 1615 simvastatin, lovastatin, fluvastatin, cerivastatin, atorvastatin, pitavastatin, rosuvastatin, and salts and their derivatives ([(0029]). Another embodiment includes a composition for preventing recurrence of stroke in a hyperlipidemia patient which contains at least EPA- E as its effective component and a method for administering the composition ([0027)). The daily dose of the composition in terms of EPA-E is typically 0.3 to 6.0 g/day ([0018], [0034], [0048]). Yokoyama et al. disclose that the dose and the period of administration of the composition for preventing onset and/or recurrence of stroke according to the present invention should be sufficient for the expression of the intended action, and may be adequately adjusted depending on, for example, the dosage form, administration route, number of doses per day, severity of the symptom, body weight, age, and the like ([(0048]). Example 1 discloses the long term preventive action of EPA-E on the onset of stroke, and partially analyzes the results obtained in JELIS (Japan EPA Lipid Intervention Study) ([0053]-[0064]). “As a result of the EPA-E administration, the incidence rate of the stroke over 5 years in the patients who had the history of the stroke was reduced to 6.8% compared with the incidence rate of the stroke in the control group of 10.5%. The odds ratio was 0.648, and the incidence rate of the stroke was reduced by about 35% compared with the control group by the administration of EPA-E. Accordingly, the effect of EPA-E administration on preventing onset of stroke in patients with history of stroke was shown” ([0056)).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claims  1-3, the limitations of a method of reducing the stroke  in a subject having elevated triglycerides and the limitation of the method comprising administering to the subject ethyl eicosapentaenoate would have been obvious over the method for preventing onset and/or recurrence of stroke in a patient, wherein the composition contains ethyl icosapentate (or ethyl eicosapentaenoate) as its effective component, the patient has been treated with HMG-CoA RI, and the ethyl icosapentate is administered orally to the patient at a dose of 0.3 g/day to 6.0 g/day (Title, Abstract, [0002], [0011], [0012], [0018], [0034], [0048], [0053] — [0064], claims 1-10), as taught by Yokoyama et al. Since Yokoyama et al. disclose the prevention of recurrence of stroke, one of ordinary skill in the art would understand that the patient population covered by the method of Yokoyama et al. had already had a stroke and had atrial fibrillation since atrial fibrillation leads to strokes.
Regarding instant claim 5-6, the limitation of the subject being on statin therapy would have been obvious over the method which includes a composition containing EPA-E as its effective component and is continuously administered to a normal individual or a patient with history of stroke for at least 3 years, in combination with HMG-CoA RI (3-hydroxy-3-methylglutaryl coenzyme A reductase inhibitor) ([0024], [0028]-[0030]), wherein examples of HMG-CoA RI include statins such as pravastatin, simvastatin, lovastatin, fluvastatin, cerivastatin, atorvastatin, pitavastatin, rosuvastatin, and salts and their derivatives ([0029]), as taught by Yokoyama et al.
Regarding instant claims 8-9 , the limitation of where in the subject has triglyceride levels of about 135 mg/Dl500 mg/dl and baseline LDL-C of about 40-100 mg/dL. patient who has hyperlipidemia (Abstract), wherein the term “hyperlipidemia patient” designates a patient experiencing an increase in serum LDL-Cho (LDL-cholesterol) concentration ([0040]), and increase in triglycerides. and the use of EPA-E a therapeutic drug for hyperlipidemia ([0010]), as taught by Yokoyama et al. It would have been obvious over the hyperlipidemia patient with a serum LDL-Cho concentration of 140 mg/dL or higher ([0040]), as taught by Yokoyama et al. One of ordinary skill in the art would have found the upper limit of the claimed range, i.e., about 100 mg/dL obvious over the 140 mg/dL taught by Yokoyama et al.
Regarding instant claims 10-11, the limitations of the ethyl eicosapentaenoate present in a pharmaceutical composition (instant claim 5), the ethyl eicosapentaenoate comprising at least about 96 wt.% of all omega-3 fatty acids in the pharmaceutical composition (instant claim 5), and about 1 g of the pharmaceutical composition present in each of 4 capsules (instant claim 6), would have been obvious over the commercially available soft capsule containing 96.5% by weight EPA-E based on the total fatty acids (Epadel and Epadel S) ([0046] - [0047], [0054]), the composition that is typically administered in 3 divided doses a day or in several divided doses, and the teaching that the dose and the period of administration of the composition for preventing onset and/or recurrence of stroke may be adequately adjusted depending on the dosage form, number of doses per day, severity of the symptom, body weight, age, and the like ([(0048], as taught by Yokoyama et al.
Yokoyama et al. does not explicitly teach wherein the subject experiences atrial fibrillation and/or atrial flutter instead of a stroke upon treatment with an effective amount of ethylicosapaentonate or the level of increase in he symptoms of atrial fibrillation an /or flutter instantly claimed in claims 13-17 . However, this is a functional limitation of the method of treating a subject with a cardiovascular disease with ethylicosapaentonate. Yokayama  et al. discloses the active step instantly claimed which is the  administration of an effective amount of composition icosapent ethyl to a subject with higher triglyceride levels and a cardiovascular disease , i.e. hyperlipidemic patients,  and accordingly, the functional limitations set forth in the instant application will be achieved. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is also noted that, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430,433 (CCPA 1977). See also MPEP § 2112.01 with regard to inherency and product-by-process claims. In addition,. It is also noted that “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As such the instantly claimed mechanistic functions of the adapalene to modulate expression of IL-1ra  would be present in the adapalene taught by Graeber et al.  and would therefore elicit these effects whenever it is administered
 As such a person of ordinary skill in the art would be imbued with a reasonable expectation of success in treating all types of breast cancer with the instantly claimed compound, absence of evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-17  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4  of U. S. Patent No 10,987,331 (‘331) and Claims 1-5 of US 10,842,766 (‘766)
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Instant claims are drawn to a method of reducing an incidence of stroke in a subject with triglyceride levels of greater than 150 mg/dl, said method comprising administering to said subject an effective amount of icosapent ethyl, wherein the subject experiences atrial fibrillation and/or flutter instead of an incidence of stroke.
Claims 1-4 of ‘331 are drawn to a  method of treating or preventing stroke and/or myocardial infarction in a subject on statin and anticoagulant/antiplatelet therapy and having elevated triglycerides of at least about 150 mg/dL, the method comprising co-administering to said subject about 4 g of ethyl icosapentate per day with the subject's statin and anticoagulant/antiplatelet therapy, wherein the ethyl icosapentate is present in a pharmaceutical composition and the ethyl icosapentate comprises at least about 96 wt. % of all omega-3 fatty acids in the pharmaceutical composition.
Claims 1-5 of ‘766 are drawn to a method of reducing a risk of stroke in a subject on statin therapy and having atrial fibrillation and elevated triglycerides, the method comprising administering to the subject about 4 g of ethyl eicosapentaenoate per day.
The claims in patents ‘331 and ‘766 are both drawn to method of reducing the risk of stroke by administering  eicosapentaenoate to the patient with elevated triglycerides and as such are the instant claims are obvious over these two patent claims. 
Claims 1-17  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U. S patent 9,623,001 (001) and claims 1-12 of US patent 9,610,272 (‘272) , Claims    of US patent 10,668,042 (‘042), Claims US patent 10,786478 (‘478) ,  US Patent 11.000,499(‘499) , Claims 1-10 of  US Patent 11,116,742 (‘742)

. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.
Instant claims are drawn to a method of reducing an incidence of stroke in a subject with triglyceride levels of greater than 150 mg/dl, said method comprising administering to said subject an effective amount of icosapent ethyl, wherein the subject experiences atrial fibrillation and/or flutter instead of an incidence of stroke.
Claims 1-16 of ‘001 are drawn to a method of reducing a risk of cardiovascular death and/or coronary revascularization in a subject on statin therapy, the method comprising administering to the subject a pharmaceutical composition comprising about Ig to about 4g of ethyl icosapentate per day, wherein the subject has a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL and optionally has established cardiovascular disease.
Claims 1-12 of ‘272 are drawn to a method of reducing a risk of cardiovascular death and/or unstable angina in a subject on statin therapy, the method comprising administering to the subject a pharmaceutical composition comprising about lg to about 4g of ethyl icosapentate per day, wherein the subject has a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL and optionally has established cardiovascular disease.
Claims 1-16 of copending ‘128 are drawn to method of reducing risk of a cardiovascular event other than atrial fibrillation and/or flutter in a subject on statin therapy, the method comprising: (a) instructing a caregiver of the subject to inquire if the subject has or has previously had symptoms of atrial fibrillation and/or flutter or assessing whether the subject has or has previously had symptoms of atrial fibrillation and/or flutter; and (6) administering to the subject a composition comprising about 4 g of E-EPA per day for a period of at least about 1 year.
Claims 1-15 of copending ‘415 are drawn to a method of reducing blood pressure in a subject on statin therapy, the method comprising administering to the subject a pharmaceutical composition comprising about 4 g of ethyl icosapentate per day, wherein the subject has a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL and optionally has established cardiovascular disease.
Claims 1-10 of ‘042 are drawn to a method of reducing risk of one or more of: myocardial infarction, stroke, cardiovascular death, unstable angina, coronary revascularization procedures and/or hospitalizations for unstable angina in a subject in need thereof, the method comprising administering daily to the subject 4 g of eicosapentaenoic acid ethyl ester (E-EPA) and a high intensity statin regimen, wherein the subject has elevated triglyceride levels and (1) established cardiovascular disease, or (2) diabetes and at least 2 additional risk factors for cardiovascular disease, wherein the high intensity statin regimen comprises about 40 mg to about 80 mg per day of atorvastatin or about 20 mg to about 40 mg per day of rosuvastatin
Claims 1-19 of ‘478 are drawn to  method of reducing risk of a third and further cardiovascular event in a subject with established cardiovascular disease and who has had a cardiovascular event, the method comprising administering to said subject about 4 g of ethyl icosapentate per day for a period effective to reduce the risk of the third and further cardiovascular event in the subject where in the cardiovascular event can be a stroke (claim 3)
Claims 1-10 of ‘742 are drawn to a method of reducing a risk of a cardiovascular event in a subject on statin therapy and with a prior percutaneous coronary intervention, the method comprising administering daily to the subject 4 g of eicosapentaenoic acid ethyl ester (E-EPA).
Instant claims and the claims of the patents ‘001, ‘272 , 128, ‘415 ,042, ‘478 and  ‘742 are all drawn to the same subject population i.e. Patients with established cardiovascular disease for the same purpose i.e. to reduce the risk of cardiovascular events which included instantly claimed stroke by treating with the same composition at the same dosage i.e. 4 g of ethyl icosapentate and as such the methods claimed in 001, ‘272 , 128, ‘415 ,042, ‘478 and  ‘742 render the instant claims prima facia obvious.

Conclusion
Claims 1-17 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629